Citation Nr: 1754091	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for herpes simplex virus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel







INTRODUCTION

The Veteran had active peacetime naval service from July 1983 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Veteran last received a VA examination related to this appeal in August 2010. The American Legion, on behalf of the Veteran, has requested a new examination to accurately evaluate the Veteran's condition.  The Board does not automatically order new examinations because of the age of a previous examination.  Instead, a veteran must claim or show some worsening in his or her disability since the prior examination.  A review of the record shows that the Veteran did not claim that his condition worsened in the intervening period between his VA examination and this appeal.

However, in his July 2010 statement in support of claim, November 2011 notice of disagreement, and February 2014 appeal to the Board, the Veteran cited examples of BVA decisions in which the categories of drugs listed under Diagnostic Code 7806 were not found to be exhaustive, and further that taking the daily antiviral oral pill, Valacyclovir (brand name Valtrex), qualified as a systemic therapy necessary for a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Board decisions are nonprecedential, and prior decisions may be considered as they reasonably relate to the case, but are not binding.  38 C.F.R. § 20.1303.  However, the Veteran's argument, that "intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs" is nonexhuastive, is persuasive to the Board.  As such, the Veteran may qualify for a higher rating under Diagnostic Code 7806 if a medical professional determines his prescribed medication is considered systemic therapy to the same degree as corticosteroids or other immunosuppressive drugs. 

The Board is unable to offer medical opinions, and as such a qualified medical professional is needed to provide this opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Therefore, the Board must remand the Veteran's claim to the RO for a new medical examination.
 
Additionally, the RO must attempt to identify and obtain any current, outstanding treatment records before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA treatment records and associate them with the claim file.

2.  Appropriate efforts should be made to obtain and associate with the claim file any further private medical records identified and authorized for release by the Veteran.

3.  Then, give the claim file to an examiner to perform a medical examination to determine the severity of the skin disability.  The claim file, to include a copy of this remand, must be reviewed in its entirety.  Then, the VA medical examiner should provide the following opinion:

a).  Are any medications prescribed to treat the Veteran's herpes simplex, to include Valacyclovir and Acyclovir, considered systemic therapy to the same degree as corticosteroids or other immunosuppressive drugs?

If the answer is yes, describe whether each medication was required for a total duration of:

i). less than six weeks in the 12 months before or during the appellate period; 

ii). a total duration of six weeks or more, but not constantly, during the 12 months before or during the appellate period; 

iii). or if the medication was constant or near-constant systemic therapy required during the 12 months before or during the appellate period.

All opinions expressed should be accompanied by a detailed supporting rationale.

4.  Then, the RO should readjudicate the Veteran's claim, to include a reassessment of the disability based upon the medical examiner's assessment of the Veteran's condition and characterization of his medication.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




